Citation Nr: 1825230	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease status post myocardial infarction.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran initially requested a Board videoconference hearing, which was scheduled in August 2016.  However, the Veteran failed to report to the hearing and has not submitted a motion requesting a new hearing.  As such, the Board finds that the Veteran's hearing request has been withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking initial higher ratings for his coronary artery disease and bilateral hearing loss.  The Veteran has not been afforded a VA examination with respect to his coronary artery disease.  It appears that the AOJ assigned an initial rating based on a November 2010 private physician's statement.  However, this report did not address whether the Veteran had dyspnea, fatigue, angina, dizziness, syncope or cardiac hypertrophy, which are some of the criteria for a higher rating.  As such, the Board finds that in order to properly rate the Veteran's disability, he should be afforded a VA examination to determine the current severity of the Veteran's coronary artery disease.  

The Veteran was last afforded a VA examination with respect to his hearing loss in March 2011, over seven years ago.  However, in his June 2013 substantive appeal, the Veteran indicated that he now had hearing aids.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In light of the above, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's hearing loss.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The VA audiologist must also fully describe the functional effects caused by the Veteran's hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Lastly, the record includes private treatment records dated to approximately November 2010.  In his substantive appeal, the Veteran indicated that there was evidence missing from the claim.  As such, the Board finds that efforts should be made to obtain any additional relevant private and VA clinical records, after receipt of any necessary authorization and consent from the Veteran, and then associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps, to include obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142), to obtain any additional relevant private treatment records and VA clinical records. 

2.  Afford the Veteran a VA examination to determine the current nature and severity of his service-connected coronary artery disease.  

3.  Afford the Veteran a VA examination to determine the current nature and severity of his bilateral hearing loss.  In addition to conducting audiological testing, the examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  

4.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




